Citation Nr: 0946087	
Decision Date: 12/03/09    Archive Date: 12/08/09

DOCKET NO.  06-06 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Esq.


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel






INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968.         

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from      a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which granted service connection for 
PTSD and assigned a 30 percent rating effective from December 
1, 2004.              The Veteran appealed from the initial 
assigned evaluation. See Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999).

In December 2008, the Board denied the Veteran's claim. The 
Veteran appealed  the Board's decision to the U. S. Court of 
Appeals for Veterans Claims (Court).          In July 2009, 
the Court granted a Joint Motion for Remand filed by the 
parties, which vacated the Board's decision and returned the 
case to the Board for readjudication.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the Veteran if further 
action is required.


REMAND

Through correspondence received at the Board in October 2009, 
the Veteran's attorney requested the scheduling of a Board 
videoconference hearing in this matter. 
Pursuant to VA law, a hearing on appeal will be granted if an 
appellant, or an appellant's representative acting on his or 
her behalf, expresses a desire to appear in person. 38 C.F.R. 
§ 20.700 (2009). See also 38 C.F.R. § 3.103(a) (regarding 
procedural due process rights in VA proceedings). This 
includes proceedings by videoconference where the Veteran 
present at a VA field facility testifies before a Veterans 
Law Judge located in Washington, D.C. Consequently, a 
videoconference hearing must be scheduled in accordance with 
the preceding request. 



Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference 
hearing before a Veterans Law Judge at the 
earliest opportunity, and notify him, and 
his attorney, of the date, time and 
location of this hearing. Place a copy of 
this letter in the claims file. If, for 
whatever reason, he changes his mind and 
withdraws his request for this hearing or 
does not appear for it on the date 
scheduled, also document this in the 
claims file.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2009).

